MEMORANDUM **
In these consolidated appeals, the United States appeals the district court’s orders denying the Government’s request for criminal forfeiture money judgments against Shannon Parsons, Wayne Lamarr Ganaway, and Sharon Hampton, and reducing the criminal forfeiture money judgment against Brian K. Jackson. We have jurisdiction under 28 U.S.C. § 1291.
In light of our holding in United States v. Newman, 659 F.3d 1235 (9th Cir.2011), we vacate the district court’s orders denying the imposition of criminal forfeiture money judgments against Parsons, Gana-way, and Hampton, and the district court’s order reducing Jackson’s criminal forfeiture money judgment, and we remand.
The Government’s motion to vacate and remand for further proceedings is denied as moot.
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.